Citation Nr: 1743022	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-11-181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Service connection for osteoarthritis.

2.  Service connection for left shoulder disorder.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disorder.

4.  Service connection for neck disorder.

5.  Service connection for sleep apnea.

6.  Whether new and material evidence has been received to reopen a claim of service connection for coronary artery disease (claimed as ischemic heart disease and heart disability).

7.  Whether new and material evidence has been received to reopen a claim of service connection for bladder dysfunction (claimed as chronic kidney disease).

8.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus type II.

9.  Whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy left lower extremity.

10.  Whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy right lower extremity.

11.  Whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy left upper extremity.

12.  Whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy right upper extremity.

13.  Service connection for depression.

14.  Entitlement to a rating in excess of 40 percent for a lumbar spine disability prior to severance on January 1, 2016.

15.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Underwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to October 1974 and July 1976 to August 1976.  He passed away in July 2017.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007, October 2007, and November 2014, rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

On August 24, 2017, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Muskogee, Oklahoma, that the appellant died in July 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.



		
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


